Citation Nr: 9928716	
Decision Date: 10/04/99    Archive Date: 10/15/99

DOCKET NO.  99-07 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a claimed back 
condition.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1956 to June 
1958.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an October 1997 rating decision of the RO.  



REMAND

The veteran contends that he suffers from a back disability 
due to an injury incurred in service.  

In Robinette v. Brown, 8 Vet. App. 69, 77 (1995), the United 
States Court of Appeals for Veterans Claims (Court) held that 
even prior to the submission of a well grounded claim 
triggering the duty to assist under 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1997), the VA has an obligation under 38 
U.S.C.A. §§ 5103(a) and 7722 to advise the appellant of the 
evidence necessary to complete his application for benefits.  
In this case, the veteran is hereby notified that preliminary 
review indicates that the "evidence necessary to complete 
the application" is medical evidence that he suffers from a 
back condition which was incurred in or aggravated by 
service.  

Furthermore, it is unclear whether copies of the veteran's 
service medical records, which were apparently damaged in the 
fire at the National Personnel Records Processing Center, 
were associated with the file prior to certification of the 
veteran's appeal to the Board.  Hence, the RO should 
undertake to review these records in its ensuing adjudication 
of the veteran's claim.  

Thus, the case is REMANDED to the RO for the following 
development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for a back 
condition since service.  He should also 
be asked to submit any medical evidence 
which tends to support his position that 
he has current back disability due to 
disease or injury which was incurred in 
or aggravated by service.  After securing 
the necessary release, the RO should 
attempt to obtain copies of all records 
from the identified treatment sources.  
Any documents received by the RO should 
be associated with the claims folder.  

2.  After the development requested 
hereinabove has been completed, the RO 
should undertake to review the veteran's 
claim including all available service 
medical records.  If it is determined 
that the claim is well grounded, the RO 
should undertake all appropriate 
development, including affording the 
veteran a VA medical examination.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  In taking this action, the 
Board implies no conclusion as to any ultimate outcome 
warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


